ORDER
PER CURIAM.
Appellant, Jesse Aldridge (“movant”), appeals from the judgment of the Circuit Court of St. Charles County denying his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. Mov-ant was convicted of one count of robbery in the first degree, section 569.020 RSMo *56620002, and one count of armed criminal action, section 571.015. Movant was sentenced to concurrent terms of ten years on each count. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All rule references are to Missouri Court Rules (2003) unless otherwise indicated.


. All statutory references are to RSMo 2000 unless otherwise indicated.